DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the isolating valves of claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least four hydraulically activated wheel brakes” and “for each of the wheel brakes an electrically activated first wheel valve which is designed to be open when de-energized and an electrically activated second wheel valve which is designed to be closed when de-energized”.  Claim 1 later recites “a first electrically activated pressure source, which is connected to the first wheel valves” and “the second electrically activated pressure source is connected to the second wheel valves”.   It is not clear from the claim language if “the first wheel valves” includes all of the first valves or just a plurality of the first valves.  The same issue exists with “the second wheel valves”.  Language such as “connected to each of the first wheels” would clarify all the valves are intended to be included.
Claim 7 recites “designed to be able to be actuated in a duplicate fashion”.  It is not clear what is encompassed by this recitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biller et al (US# 2014/0152085).
	Biller et al disclose all the limitations of the instant claims including; for each of the wheel brakes 8-11 an electrically activated first wheel valve 6a-6d which is designed to be open when de-energized and an electrically activated second wheel valve 7a-7d which is designed to be closed when de-energized, a first electrically activated pressure source 5, which is connected to the first wheel valves via a first brake supply line (lines exiting 37), a second electrically activated pressure source 40/140, and a pressure medium reservoir vessel 4 which is at atmospheric pressure, wherein, the second electrically activated pressure source is connected to the second wheel valves via a second brake supply line (line or lines exiting 40/140).  Note the second source 40/140/240 is connected to the second wheel valves 7a/7b and/or 7c/7d via a corresponding valve 23a/23b, passage 13a/13b, first valve 6a-6d and piping downstream the first valve.  
 	Regarding claims 2-3 and 17-18, parent claim 1 defines the supply lines broadly require only that the pressure sources are connected to the first or second wheel valves “via” the supply lines.  Note the annotated figure below which shows portions before junctions that can be considered supply lines which have no electrically activated valve (claims 2-3) or valve (claims 17-18) arranged in them.

    PNG
    media_image1.png
    685
    1087
    media_image1.png
    Greyscale

 	Regarding claim 4, a first electrically activated circuit isolating valve 26a by which two of the first wheel valves 6c/6d can be hydraulically disconnected from the first pressure source 5 is arranged in the first brake supply line (line from 37 to 13a). 
	Regarding claim 5, a second electrically activated circuit isolating valve 23b by which two of the second wheel valves 7a/7b can be hydraulically disconnected from the second pressure source 140 is arranged in the second brake supply line, wherein the two second wheel valves 7a/7b are assigned to different wheel brakes than the two first wheel valves 6c/6d.
	Regarding claim 6, the brake system further comprises a first electronic device 12 by which the first pressure source is activated, and a second electronic device 39 by which the second pressure source is activated, wherein the second electronic device is electrically independent of the first electronic device. [0056]

 	Regarding claim 10, at least one of the pressure sources 5 is embodied as a cylinder-piston assembly with a pressure space 37 which is bounded by a piston 36 which can be moved, by an electric motor 35 and a rotational-translational transmission [0043], in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 
	Regarding claim 12, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space 37. 
 	Regarding claim 13, at least one of the pressure sources is embodied as a piston pump 42 [0048] whose suction side is connected to the pressure medium reservoir vessel 4 and whose pressure side is connected to the brake supply line which is assigned to the pressure source, wherein an electrically activated isolating valve 347a/b, which is designed to be closed when de-energized, is connected hydraulically in parallel with the piston pump.   Figure 3.
 	Regarding claim 14, at least one of the pressure sources is embodied as a piston pump 42 whose suction side is connected to the pressure medium reservoir vessel 4 and whose pressure side is connected to the brake supply line which is assigned to the pressure source, wherein an electrically activated isolating valve 347a/b, which is designed to be closed when de-energized, is connected hydraulically in parallel with the piston pump and wherein the isolating valve is activated by the electronic device which is assigned to the pressure source.   [0067] and figure 3.  The disclosure uses incorrectly uses the same reference numbers for the overflow valves 248a/248b and non-return valves 248a/248b, however figure 3 shows a normally closed valve 347a/347b as required by the claims.
	 
1-6, 9-10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesinski (US# 2016/0009267).
	Lesinski discloses all the limitations of the instant claims including; for each of the wheel brakes 14a-14d an electrically activated first wheel valve 68a-68d which is designed to be open when de-energized and an electrically activated second wheel valve 66b/66d/70a/70c or 70a-70d which is designed to be closed when de-energized, a first electrically activated pressure source 22, which is connected to the first wheel valves via a first brake supply line, a second electrically activated pressure source 24, and a pressure medium reservoir vessel 72 which is at atmospheric pressure, wherein, the second electrically activated pressure source 24 is connected to the second wheel valves 66a/66b or 70a-70d via a second brake supply line.    Note the claims specify that the second electrically activated pressure source is connected to “the second wheel valves”, but does not clearly each of the prior recited second wheel valves.  Therefore, the recitation can encompass two second wheel valves 66b/66d.   In an alternate interpretation, the second source 24 is connected to the second wheel valves 70a-70d via a corresponding valve 66a-d, passage 18/20, first valve 68a-68d and piping downstream the first valve.
 	Regarding claims 2-3 and 17-18, parent claim 1 defines the supply lines broadly require only that the pressure sources are connected to the first or second wheel valves “via” the supply lines.  Note the annotated figure below which shows portions before junctions that can be considered supply lines which have no electrically activated valve (claims 2-3) or valve (claims 17-18) arranged in them.
   
    PNG
    media_image2.png
    861
    1047
    media_image2.png
    Greyscale

 	Regarding claim 4, a first electrically activated circuit isolating valve 66c by which two of the first wheel valves 68c/68d can be hydraulically disconnected from the first pressure source 22 is arranged in the first brake supply line. 
	Regarding claim 5, a second electrically activated circuit isolating valve 66a by which two of the second wheel valves 70a/70b can be hydraulically disconnected from the second pressure source 24 is arranged in the second brake supply line, wherein the two second wheel valves 70a/70b are assigned to different wheel brakes than the two first wheel valves 68c/68d.

	Regarding claim 10, at least one of the pressure sources 22 is embodied as a cylinder-piston assembly with a pressure space 52 which is bounded by a piston 50 which can be moved, by an electric motor 56 and a rotational-translational transmission 54, in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 
	Regarding claim 13, at least one of the pressure sources is embodied as a piston pump 32 [0047] whose suction side is connected to the pressure medium reservoir vessel 72 and whose pressure side is connected to the brake supply line which is assigned to the pressure source, wherein an electrically activated isolating valve 80, which is designed to be closed when de-energized, is connected hydraulically in parallel with the piston pump.  
	Regarding claim 14, at least one of the pressure sources is embodied as a piston pump 32 whose suction side is connected to the pressure medium reservoir vessel 72 and whose pressure side is connected to the brake supply line which is assigned to the pressure source, wherein an electrically activated isolating valve 80, which is designed to be closed when de-energized, is connected hydraulically in parallel with the piston pump and wherein the isolating valve is activated by the electronic device which is assigned to the pressure source.   [0042].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) in view of Lesinski JR (US# 2016/0009267).
	Deng et al disclose a brake system including; for each of the wheel brakes 12-22 an electrically activated first wheel valve 17/18/25/26 and an electrically activated second wheel valve 13/14/15/16 which is designed to be closed when de-energized, a first electrically activated pressure source 6, which is connected to the first wheel valves via a first brake supply line, a second electrically activated pressure source 5, and a pressure medium reservoir vessel 4 which is at atmospheric pressure, wherein, the second electrically activated pressure source is connected to the second wheel valves via a second brake supply line.  Deng et al lack the disclosure that the first valves are designed to be open when de-energized.  It is noted that the valves can be designed as either normally open or normally closed.  Lesinski Jr discloses a similar device and further teaches using either normally open 66a/66c or normally closed 66b/66d valves to connect pressure sources 22/24 to wheel brakes.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use normally closed valves for valves 17/18/25/26 of Deng, as suggested by Lesinski et al, as an obvious variant which conserves power by reducing the number of valves needing to be energized during normal operation.
 	Regarding claims 2-3 and 17-18, the supply lines have no electrically activated valve (claims 2-3) or valve (claims 17-18) arranged in them.
    	Regarding claim 10, at least one of the pressure sources 5/6 is embodied as a cylinder-piston assembly with a pressure space which is bounded by a piston which can be moved, by an electric motor 
	Regarding claim 11, in an unactivated state of the piston the pressure space is connected to the pressure medium reservoir vessel 4 via at least one snifter hole 46, wherein this connection is interrupted when the piston is activated. 
Regarding claim 12, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 
 	
    PNG
    media_image3.png
    492
    760
    media_image3.png
    Greyscale


	Regarding claim 19, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 
s 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biller et al (US# 2014/0152085) in view of Feigel (US# 2016/0009263).
Regarding claim 7, Biller discloses all the limitations of the instant claim with exception to the disclosure of the first wheel valves being designed to be able to be actuated in a duplicate fashion, wherein each of the first wheel valves can be activated by the first electronic device and by the second electronic device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves of Biller to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 8 and 20, Biller et al, as modified, can activate the second valves with either electronic device.
Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesinski (US# 2016/0009267) in view of Feigel (US# 2016/0009263).
Regarding claim 7, Lesinski discloses all the limitations of the instant claim with exception to the disclosure of the first wheel valves being designed to be able to be actuated in a duplicate fashion, wherein each of the first wheel valves can be activated by the first electronic device and by the second electronic device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves of Lesinski to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 8 and 20, Lesinski et al, as modified, can activate the second valves with either electronic device.
s 6-8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) and Lesinski JR (US# 2016/0009267), as applied to claim 1 above,  in further view of Feigel (US# 2016/0009263).
Regarding claim 6, Deng et al and Lesinski disclose all the limitations of the instant claims with exception to the disclosure of a first electronic device and a second electronic device is electrically independent of the first electronic device.   Deng et al instead disclose a single controller 29.  Feigel discloses a similar brake system and further teaches multiple controllers 201/301 for controlling both a pressure source and various valves [0073][0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the first and second pressure sources of Deng to be actuatable by separate or both of two electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
Regarding claim 7, Deng et al and Lesinski discloses all the limitations of the instant claim with exception to the disclosure of the first wheel valves being designed to be able to be actuated in a duplicate fashion, wherein each of the first wheel valves can be activated by the first electronic device and by the second electronic device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves of Deng et al and Lesinski to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 8 and 20, Deng et al, as modified, can activate the second valves with either electronic device.

.

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK